 1   STEVEN L. DERBY, ESQ. (SBN 148372)
     CELIA McGUINNESS, ESQ. (SBN 159420)
 2   DERBY, McGUINNESS, & GOLDSMITH, L.P.
     300 Lakeside Drive, Suite 1000
 3   Oakland, CA 94612
     Telephone: (510) 987-8778
 4   Facsimile: (510) 359-4419
     cmcguinness@dmglawfirm.com
 5
     PAUL L. REIN, Esq. (SBN 43053)
 6   LAW OFFICES OF PAUL L. REIN
     200 Lakeside Drive, Suite A
 7   Oakland, CA 94612
     Telephone: 510/832-5001
 8   Facsimile:    510/832-4787
     reinlawoffice@aol.com
 9
     MICHAEL E. GATTO, Esq. (SBN 196474)
10   VAN BLOIS & ASSOCIATES
     7677 Oakport Street, Suite 565
11   Oakland, CA 94621
     Phone: 510.635.1284
12   Fax: 510.635.1516
     mgatto@vanbloislaw.com
13
     Attorneys for Plaintiffs
14   ARTHUR MOSS and DAKEHIA HALL
     AS ADMINISTRTORS OF THE ESTATE OF NICOLE MOSS
15

16   *Defendants and their counsel listed on next page

17
                                    UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19
      ARTHUR MOSS and DAKEHIA HALL                             CASE NO. 4:16-cv-00072 KAW
20    AS ADMINISTRATORS OF THE ESTATE OF
      NICOLE MOSS,                                             Civil Rights
21
             Plaintiffs,                                       STIPULATION AND [PROPOSED]
22                                                             ORDER] FOR DISMISSAL WITH
             v.                                                PREJUDICE OF ALL DEFENDANTS
23
      SAN FRANCISCO GENERAL HOSPITAL
24    AND TRAUMA CENTER; CITY AND
      COUNTY OF SAN FRANCISCO
25    DEPARTMENT OF PUBLIC HEALTH; CITY                        FRCP 41(a)(1)(A)(ii)
      AND COUNTY OF SAN FRANCISCO; and
26    DOES 1-20, INCLUSIVE,
27                                Defendants.
28
                                                           1
                    STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE OF ALL DEFENDANTS
                                                 CASE NO. 3:16-cv-0072 KAW
 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   THOMAS S. LAKRITZ, State Bar #161234
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone: (415) 554-4218
 6   Facsimile: (415) 554-3837
     E-Mail: tom.lakritz@sfgov.org
 7
     Attorneys for Defendant
 8   CITY AND COUNTY OF SAN FRANCISCO
 9

10          Pursuant to the Court’s Order to File Joint Status Report or Dismissal of Action (Dkt. No. 53)
11   and the Settlement Agreement between the parties, IT IS HEREBY STIPULATED by and between
12   the parties to this action through their designated counsel, that all claims brought by Plaintiffs Arthur
13   Moss, Dakehia Hall As Administrators of the Estate of Nicole Moss, in this action shall be dismissed
14   with prejudice as to all Defendants, pursuant to FRCP 41(a)(1)(A)(ii), with each party to bear its own
15   attorneys’ fees, costs and litigation expenses.
16

17   IT IS SO STIPULATED.
18   Dated: November 8, 2018                          DERBY, McGUINNESS, & GOLDSMITH, L.P.
19

20                                                    By:        /s/ Celia McGuinness
                                                                 CELIA MCGUINNESS, ESQ.
21                                                               Attorneys for Plaintiff
22
     Dated: November 8, 2018                                     DENNIS J. HERRERA
23                                                               City Attorney
                                                                 CHERYL ADAMS
24                                                               Chief Trial Deputy
                                                                 THOMAS S. LAKRITZ
25                                                               Deputy City Attorney
26                                                     By:       /s/Thomas Lakritz
                                                                 THOMAS S. LAKRITZ, ESQ.
27                                                               Attorneys for Defendant
                                                                 CITY AND COUNTY OF SAN FRANCISCO
28
                                                             2
                    STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE OF ALL DEFENDANTS
                                                 CASE NO. 3:16-cv-0072 KAW
 1                                         FILER’S ATTESTATION
 2          Pursuant to Local Rule 5-1, I hereby attest that on November 8, 2018, I, Celia McGuinness
 3   attorney with Derby McGuinness Goldsmith, LLP received the concurrence of all counsel in the filing
 4   of this document.
 5                                                            /s/ Celia McGuinness__________________
                                                              Celia McGuinness
 6                                                            DERBY MCGUINNESS GOLDSMITH, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
                   STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE OF ALL DEFENDANTS
                                                CASE NO. 3:16-cv-0072 KAW
 1                                            [PROPOSED] ORDER
 2          Pursuant to the stipulation of the parties, and for good cause shown, IT IS SO ORDERED.
 3   that all claims brought by Plaintiff Nicole Moss in this action shall be dismissed with prejudice as to
 4   all Defendants, pursuant to FRCP 41(a)(1)(A)(ii), with each party to bear its own attorneys’ fees,
 5   costs and litigation expenses.
 6

 7

 8            11/8/18
     Dated: _________________                ___________________________________________
 9                                           The Honorable Kandis A. Westmore
                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
                    STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE OF ALL DEFENDANTS
                                                 CASE NO. 3:16-cv-0072 KAW
